Citation Nr: 1230209	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-20 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for fluctuating/blurry vision secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to December 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for eyesight problems, claimed as secondary to diabetes.  The RO also denied reopening of a previously denied claim for entitlement to service connection for diabetes.  The RO continued these denials in a June 2006 rating decision.

In February 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In February 2010, the Board reopened and granted the claim for entitlement to service connection for diabetes, and remanded the claim for entitlement to service connection for visual impairment, to include as secondary to diabetes, for additional development.  In September 2011, the Board again remanded the claim for entitlement to service connection for visual impairment.  As the Board is granting the claim, discussion of whether the RO complied with its remand instructions is unnecessary.  The Board has recharacterized the claim for the reasons stated below.


FINDING OF FACT

Fluctuating/blurry vision is related to diabetes.


CONCLUSION OF LAW

Fluctuating/blurry vision is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is granting the only claim being decided herein, for entitlement to service connection for fluctuating/blurry vision, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board notes, however, that during the February 2009 Board hearing, the undersigned explained the issues then on appeal, including the claim currently before the Board, and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), service connection will also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Whether service connection is claimed on a direct or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

In his June 2005 statement in support of claim (VA Form 21-4138) and subsequently, the Veteran has contended that he has eyesight problems that are due to his diabetes.  During the Board hearing, the Veteran noted blurry vision that had worsened.  See Hearing Transcript, at 10.  The Veteran is competent to state that he has blurry vision, as blurry vision is capable of being perceived directly through the sense of sight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

On the February 2011 VA examination, the VA examiner diagnosed diabetes without retinopathy and hyperopia of the left eye with presbyopia of both eyes.  He noted that these were naturally occurring refractive errors that were not likely related to service or diabetes.  In any event, refractive error of the eye is not a disease or injury within the meaning of the above cited service connection statutes and regulations.  38 C.F.R. § 3.303(c).  In its September 2011 remand, the Board found the February 2011 opinion inadequate in part because the examiner did not opine as to whether any visual disability had its origin in service.  In December 2011, the same VA examiner again diagnosed hyperopia with presbyopia and a lack of diabetic retinopathy.  The examiner also diagnosed "fluctuating vision, per patient report," and opined that this fluctuating vision "is at least as likely as not related to his service-connected diabetes and the resultant inability to stabilize his blood sugars."

The December 2011 opinion is noteworthy for two reasons.  First, the examiner distinguished the fluctuating vision as a diagnosed disability separate and distinct from the presbyopia and hyperopia.  Second, the examiner found the fluctuating vision likely related to diabetes and explained the reason for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board finds the Veteran's testimony as to blurry vision to be credible as well as competent.  The Veteran thus has a disability that is proximately due to or the result of service-connected disease.  The Board has characterized the disability in accordance with its description by the VA examiner and the Veteran.

The only remaining question is whether the fluctuating/blurry vision that is secondary to service-connected diabetes should be characterized as a separate disability for which entitlement to service connection may be granted, or whether, as found by the RO in its July 2012 supplemental statement of the case, the fluctuating vision is a symptom of diabetes and not a separate disability.  The diagnostic code applicable to diabetes, 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  There is nothing in DC 7913 regarding fluctuating or blurry vision.  While the Veteran has been found not to have diabetic retinopathy, the Board finds that it would be theoretically possible for him to be given a separate rating for fluctuating/blurry vision if the symptoms were found to be compensable under an applicable diagnostic code.  As fluctuating/blurry vision is a disability that could be separately rated and is secondary to service-connected diabetes, entitlement to service connection for this disability is warranted on a secondary basis.


ORDER

Entitlement to service connection for fluctuating/blurry vision secondary to diabetes mellitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


